Dykman, J.
The plaintiff in this action recovered a judgment against the defendants in a court of a justice of the peace for the sum of $100. The defendants appealed to the county court, where the. judgment was affirmed, and now they have appealed to this court. The action was for services, and the evidence fully sustains the conclusion of the justice. There were no errors committed which affect the merits, and the ease requires no elaboration. The opinion of the county judge is full and satisfactory, and the appeal is destitute of merit. The judgment should be affirmed, with costs. All concur.